Exhibit PRESS RELEASE Contact: Robert E. Wheaton President, CEO Star Buffet, Inc. (480) 425-0397 FOR IMMEDIATE RELEASE:Friday, June 26, 2009 STAR BUFFET, INC. FILES FORM 10-Q FOR FIRST QUARTER FY 2010 SCOTTSDALE, AZ – June 26, 2009 – Star Buffet, Inc. (Nasdaq: STRZ) today filed a Form 10-Q with the Securities and Exchange Commission for its first quarter of fiscal 2010 ending May 18, 2009.Star Buffet, Inc. had revenues of $28.2 million and net income of $854,000, or $0.27 per share on a diluted basis of 3,213,075 of shares outstanding for the sixteen weeks ended May 18, 2009. About Star Buffet Star
